Before MORSELL, Circuit Judge.
Patent for a new and useful improvement in surgical pump syringes, and for awarding priority of invention to Charles H. Davidson and H. E. Davidson.
I, JAMES S. MORSELL, assistant judge of the circuit court of the District of Columbia, certify to the commissioner of patents that in the appeal of the above-named Alfred C. Garratt from the decision of the commissioner, as above stated, due notice having been first given to the parties of the hearing of said cause, and they having submitted the same upon written arguments, upon full consideration of said case, I do hereby decide and adjudge that the said decision of the commissioner is correct, and the same is hereby affirmed.